DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to the application filed on 08/24/2021.
2.	Claims 1-20 are pending.
3. 	Claims 1-20 rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1. 8, and 21 of U.S. Patent No. 11,100,107. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are incorporated in the claims of the parent and as such are an obvious variant of claims of the parent.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 29, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “the first” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation “the first” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation “the first” in line 3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-41 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Kyung-ah Chang et al (US 20160350551 A1), hereinafter “Chang”

Regarding Claim 21 and Claim 28, Chang discloses a method for file management and a system for secure file management of cloud storage services, comprising:
 a processor (Chang, Paragraph 0295, processor);
a non-transitory computer readable medium (Chang, Paragraph 0337, memory), comprising instructions for:
receiving a request associated with a file comprised of a plurality of fragments, the request associated with a client device and comprising metadata of the file (Chang, Paragraph 0221, device sends request to file split information server to store the file split information about a file in correspondence to identification information of a user registered with the file split information server);
distributing the plurality of fragments of the file across a plurality of cloud storage providers by (Chang, Paragraph 0221, device requests the file split information server to store the file split information about a file):
determining a first cloud storage provider of the plurality of cloud storage providers (Chang, Paragraph 0075, determine or selecting the cloud storages to store each of the file fragments);
selecting a first fragment of the plurality of fragments for storing on the first cloud storage provider of the plurality of cloud storage providers (Chang, Paragraphs 0075-0076, determination of which file fragments will be sent to a particular cloud storage);
determining a first account at the first cloud storage provider for storage of the file (Chang, Paragraphs 0075-0076, cloud storages are selected from among a plurality of cloud storages in which a user of the device is registered);
storing the first fragment of a plurality of fragments of the file at the first cloud storage provider in association with the first account (Chang, Paragraph 0076, device requests a particular cloud storage to store a particular file fragment, which is stored based on the association with identification of the user registered with that particular cloud storage);
determining a second cloud storage provider of the plurality of cloud storage providers (Chang, Paragraph 0075, determine or selecting the cloud storages to store each of the file fragments);
selecting a second fragment of the plurality of fragments for storing on a second cloud storage provider of the plurality of cloud storage providers (Chang, Paragraphs 0075-0076, determination of which file fragments will be sent to a particular cloud storage);
determining a second account at the second cloud storage provider for storage of the file (Chang, Paragraphs 0075-0076, cloud storages are selected from among a plurality of cloud storages in which a user of the device is registered);
storing the second fragment of the plurality of fragments of the file at the second cloud storage provider in association with the second account (Chang, Paragraph 0076, device requests a particular cloud storage to store a particular file fragment, which is stored based on the association with identification of the user registered with that particular cloud storage);
and storing a first association between the first fragment and the first cloud storage provider and a second association between the second fragment and the second cloud storage provider (Chang, Paragraphs 0076-0077, client request cloud storages to store file fragments in correspondence to or association with identification of the user registered in the cloud storages. Client stores split file information in the device itself or the cloud storage, wherein the file split information includes, for example, identification of each of the file fragments and identification information of each of the cloud storages storing the file fragments).


Regarding Claim 22, Chang discloses the method of claim 21 above, wherein the distribution of the file across the plurality of cloud storage providers, including the selection of the first is based on a file distribution policy associated with the file, the client device, or a user of the client device (Chang, Paragraph 0070, access policy is used in order to restrict access to the file of the user).

Regarding Claim 23, Chang discloses the method of claim 22 above, wherein the file distribution policy is identified based on the metadata of the file (Chang, Paragraph 0070, cloud storage permits access to the file of the user to all users, based on a setting by the user. Paragraph 0103, file is distributed based on security level set for the file. Paragraph 0134, metadata is used to determine if the file has been distributed and stored in the cloud storages. Paragraph 0298, metadata is used to manage the file by interoperating with the cloud storage).  

Regarding Claim 24, Chang discloses the method of claim 22 above, wherein the distribution of the file across the plurality of cloud storage providers based on the file distribution policy is based on an amount of free space associated with the first account at the first cloud storage provider or the second account at the second cloud storage provider (Chang, Paragraph 0102, device receives from cloud storages information about the capacity of a storage space allocated to the user and determine the cloud storages that can be used to distribute the file based on the cloud storage’s capacity).

Regarding Claim 25, Chang discloses the method of claim 23 above, wherein the distribution of the file across the plurality of cloud storage providers based on the file distribution policy is based on storage availability or utilization associated with one or more of multiple storage providers (Chang, Paragraph 0102, file is distributed and stored only in the cloud storages whose remaining capacity is equal to or greater than a reference capacity).  

Regarding Claim 26, Chang discloses the method of claim 21 above, wherein the first association comprises an identification of the first account and the second association comprises an identification of the second account (Chang, Paragraph 0076, determine association with identification of the registered user in the cloud storages).  

Regarding Claim 27, Chang discloses the method of claim 21 above, wherein the metadata of the file comprises a name or location of the file (Chang, Paragraph 0097, metadata of the files includes a list of the files. Paragraph 0127, the file split information may also include identification information of the file, information of a directory of the device in which the file is located, size information of the file, size information of each of the file fragments of the file, location information of each of the file fragments in the file, etc.).  

Regarding Claim 29, this claimed limitation is the same as the limitation addressed to Claim 22 above. Therefore it is rejected under the same rationale.

Regarding Claim 30, this claimed limitation is the same as the limitation addressed to Claim 23 above. Therefore it is rejected under the same rationale.

Regarding Claim 31, this claimed limitation is the same as the limitation addressed to Claim 24 above. Therefore it is rejected under the same rationale.

Regarding Claim 32, this claimed limitation is the same as the limitation addressed to Claim 25 above. Therefore it is rejected under the same rationale.

Regarding Claim 33, this claimed limitation is the same as the limitation addressed to Claim 26 above. Therefore it is rejected under the same rationale.

Regarding Claim 34, this claimed limitation is the same as the limitation addressed to Claim 27 above. Therefore it is rejected under the same rationale.

Claim 35 carries similar limitations as discussed with regards to Claim 21 and Claim 28 above and therefore is rejected for the same reason.

Regarding Claim 36, this claimed limitation is the same as the limitation addressed to Claims 22 and 29 above. Therefore it is rejected under the same rationale.

Regarding Claim 37, this claimed limitation is the same as the limitation addressed to Claims 23 and 30 above. Therefore it is rejected under the same rationale.

Regarding Claim 38, this claimed limitation is the same as the limitation addressed to Claims 24 and 31 above. Therefore it is rejected under the same rationale.

Regarding Claim 39, this claimed limitation is the same as the limitation addressed to Claims 25 and 32 above. Therefore it is rejected under the same rationale.

Regarding Claim 40, this claimed limitation is the same as the limitation addressed to Claims 26 and 33 above. Therefore it is rejected under the same rationale.

Regarding Claim 41, this claimed limitation is the same as the limitation addressed to Claims 27 and 34 above. Therefore it is rejected under the same rationale.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of storing split files into cloud storages.
Some of the prior art include:
US 20140019755 A1, US 9582672 B2, and US 20150304306 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446